DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-9, 11-19, 21 are pending.
Applicant’s summary of the interview of 23 March 2022 is accurate.
Response to Amendment
Applicant’s amendment to claims 8, 18 raises new issues of 35 U.S.C. 112 discussed below.
Response to Arguments
Applicant's arguments filed 29 March 2022 have been fully considered but they are moot in view of the new grounds of rejection presented in this Office action. Note applicant argues the claims as amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 18 are unclear. It is not understood how the same explicit feedback for a first media item is used to determine opposite user preferences. Claims 8, 18 are interpreted by the examiner as the explicit feedback indicates first preference, the implicit feedback indicates opposite preference.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 12, 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Des Jardins et al (US 20150370818) of record. 
Regarding claim 2, Des Jardins discloses teaches or suggests a method, comprising:
at a server system having one or more processors and memory storing instructions for execution by the one or more processors, the server system providing a content service (see at least Figures 1-2):
providing a first media item for playback based on a request from an application executing on an electronic device (see at least 0019 Figure 3);
receiving implicit feedback for the first media item, wherein the received implicit feedback is associated with a behavior of a first user of the content service and include movement of the first user from a first region to a second region during the playback of the media item (see at least  0058  a user walking, closing a door, opening a door). Note a walking user clearly moves from a first region to a second region; and
using the received implicit feedback to provide a media recommendation to the electronic device (see at least 0005 recommendation based on user interaction and historical data).

Claims 12, 21 essentially correspond to a server system and computer program product for performing the method of claim 2, thus are rejected for the same reasons discussed in claim 2 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-9, 11-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billmaier et al (US 20080270532) of record, in view of Des Jardins et al (US 20150370818) of record.

Regarding claim 2, Billmaier discloses teaches or suggests a method, comprising:
at a server system having one or more processors and memory storing instructions for execution by the one or more processors, the server system providing a content service (see at least Figures 1-2):
providing a first media item for playback based on a request from an application executing on an electronic device (see at least 0047, Figure 2);
receiving implicit feedback associated with a behavior of a first user of the content service for the first media item, (see at least 0040 explicit/non-explicit rating of content); 
the difference is Billmaier does not specifically show the implicit feedback includes movement of the first user from a first region to a second region during the playback of the first media item. However, in the same field of endeavor, Des Jardins teaches it is well known in the art that monitored implicit user feedback includes feedback of movement for example a user walking, closing a door, opening a door (see at least Des Jardins 0058). Note a walking user clearly moves from a first region to a second region. Since the method of Billmaier monitor user’s behavior to determine content for the playlist, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include monitoring user movement as taught by Des Jardins in order to learn users behavior for making appropriate media recommendations, and
Billmaier/Des Jardins further teaches:
using the received implicit feedback to provide a media recommendation to the electronic device (see at least Des Jardins 0031 user watch a show or access a song for the entire length, Billmaier 0032: an indication of disapproval may cause the content to be removed and/or recommended less often. Likewise, and expression of approval may result in the content appearing more often and/or more prominently in future playlists for this or other users.).

Regarding claim 3, Billmaier/Des Jardins teaches the method of claim 2 further including:
using the received implicit feedback for the first media item, determining a positive or a negative user preference for the first media item (see at least Billmaier 0019 user rating of media, history of sharing the content with other users); and
providing the media recommendation in accordance with the positive or the negative user preference (see at least Billmaier 0032: an indication of disapproval may cause the content to be removed and/or recommended less often. Likewise, an expression of approval may result in the content appearing more often and/or more prominently in future playlists for this or other users, Billmaier 0042 adjusting ratio of content types in the playlist).

Regarding claim 4, Billmaier/Des Jardins teaches the method of claim 2, further comprising:
receiving explicit feedback for the first media item (see at least Billmaier 0032 an indication of disapproval may cause the content to be removed and/or recommended less often. Likewise, an expression of approval may result in the content appearing more often and/or more prominently in future playlists): and
using the received explicit feedback to provide the media recommendation to the electronic device (Billmaier 0042 adjusting ratio of content types in the playlist);
 wherein the received explicit feedback for the first media item comprises a first user input for controlling the playback of the first media item, wherein the first user input for controlling the playback of the first media item is one of.: play, stop, pause, fast forward, rewind, next track, or previous track command (Billmaier 0033 content skipped during play).

Regarding claim 5, Billmaier/Des Jardins teaches the method of claim 2, further comprising:
receiving explicit feedback for the first media item (Billmaier 0033 content skipped during play): and
using the received explicit feedback to provide the media recommendation to the electronic device (Billmaier 0032, an indication of disapproval may cause the content to be removed and/or recommended less often. Likewise, and expression of approval may result in the content appearing more often and/or more prominently in future playlists for this or other users.).
wherein: the received explicit feedback for the first media item associated with the behavior of the first user further includes an indication of a second user input, the second user input providing feedback for the first media item (Billmaier 0040 explicit rating).

Regarding claim 6, Billmaier/Des Jardins teaches the method of claim 5, wherein:
the second user input for providing feedback for the first media item is one of: an input for liking, an input for commenting on, an input for marking as favorite, an input for bookmarking, an input for sharing, an input for adding to a playlist, or an input for expressly indicating a preference for the first media item (see at least 0019 sharing content with other users).

Regarding claim 7, Billmaier/Des Jardins teaches the method of claim 2, wherein the received implicit feedback for the first media item includes one or more indications of behavior that implicitly correspond to the playback of the first media item and do not correspond to an explicit user input to the application for controlling playback of or providing feedback for the first media item (see at least Billmaier 0019 usage data includes the time the content was acquired into the library, the number of times the content has been played, how much of the content was actually played out each time, the timestamp when each play occurred, the source of the content (downloaded, ripped, purchased, etc), user ratings of media, the history of sharing the content with other users, and consumption patterns of the content by other users).

Regarding claim 8, Billmaier/Des Jardins further teaches the method of claim 2, further including:
using explicit feedback for the first media item, determining first user preference for the first media item (see Billmaier 0051 preference information for the user from the content and/or usage data);
using the received explicit feedback for the first media item, determining a second user preference for the first media item (see Billmaier 0051 adapt preference information over time as more usage data is acquired); and
the difference is Billmaier/DesJardins does not specifically show if the first user preference Is opposite to the second user preference, providing the media recommendation in accordance with the first user preference. However, Billmaier clearly teaches explicit/non-explicit rating (see at least 0040). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include providing the media recommendation in accordance with any user preference including the claimed first user preference depending on applications requirements.

Regarding claim 9, Billmaier/DesJardins teaches or suggests the method of claim 8, wherein:
the received implicit feedback for the first media item comprises detecting a change in wireless connectivity (see at least Billmaier 0045 content currently being listened to in a building, facility, organization, social setting, coffee shops, restaurants, night clubs, bars or other social gathering places, 0046 server detects a number of people via a Wi-Fi terminal hotspot), 
the change in wireless connectivity occurred within a predefined period of time after an end of the first media item was reached (see at least Billmaier 0045, note content being listened to in a gathering place clearly suggest the gathering ending and listeners moving after the content finish playing), and
the second user preference for the first media item, determined based on the received implicit feedback, indicates a positive user preference (see at least Billmaier 0046 playlist tailored to the tastes of people and/or location, Des Jardins 0031 watch a show or accessed a song for the entire length).

Regarding claim 11, Billmaier/Des Jardins teaches or suggests the method of claim 8, wherein:
the received implicit feedback for the first media item includes a determination that a playback count of the first media item on the electronic device satisfies a threshold playback count indicating a positive user preference (see at least Billmaier a0020 usage data include a number of times the content is sideloaded/downloaded to a mobile device (e.g. a portable music player 118), Billmaier 0049 usage data may include one or more of how often a song is played, locations in which a song is played, time and/or dates when a song Is played).
Note Billmaier teaches the concept of the claimed playback count when Billmaier shows usage data include a number of times the content is downloaded to a mobile device). Since the recommendation of Billmaier/Des Jardins is based on inferred user preferences, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to include such count threshold in order to effectively infer user preferences.

Claims 12, 21 essentially correspond to a server system and computer program product for performing the method of claim 2 respectively, thus are rejected for the same reasons discussed in claim 2 above.

Claims 13-19 essentially correspond to a server system for performing the method of claims 3-9, thus are rejected for the same reasons discussed in claims 3-9 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 5, 12, 13, 15, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, 10 of parent U.S. Patent No.9659068. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 12, 21 of the instant application are mere broader versions of claims 1, 9, 10 of the U.S. Patent. Claim 3 of the instant application essentially recites limitations similar to claim 2 of the U.S. Patent. Claim 5 of the instant application essentially recites limitations similar to claim 8 of the U.S. Patent. Claims 13, 15 of the instant application essentially recite limitations similar to claims 2, 8 of the U.S. Patent in form of server systems.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zamir et al (US 20030236582) teach selection of items based on user reactions. In some specific implementations, tracks of music make up a body of tracks available for playing. Metadata about the track may indicate relationships among the tracks, for example that they are jazz. Information about explicit and implicit reactions of a user to the playing of one or more of the tracks is stored. All of the available tracks are scored either directly as a result of the user reaction information or based on the relationships of the tracks to one another. The scoring is updated every time a user provides explicit or implicit reaction to a played track. Tracks are selected automatically for play based on the ratings or scores at the time of the selection and on a probabilistic technique that assures that every track has some possibility of being played at any time.
Yom-Tov et al (US 20160104094) teach future meeting evaluation using implicit device feedback. Attributes of various meetings that a user has previously attended are used for training. Explicit feedback can include explicit user evaluations of these previous meetings, e.g., as entered by the user into a graphical user interface of a computing device. Explicit feedback can also indicate whether a user has accepted or declined an invitation to a given meeting. Implicit feedback can include information determined by the user's device during the meetings, such as application usage by the user, communications by the user, movements by the user, whether the user actually attended a given meeting, etc.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        14 June 2022